Citation Nr: 1202777	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  95-01 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date earlier than June 13, 1996, for the grant of a total disability rating based on unemployability due to service-connected disabilities (TDIU).  

2.  Entitlement to a disability rating higher than 20 percent for service-connected traumatic arthritis of the right ankle, post-operative residuals of fracture.  



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from January 1966 to October 1967.  

This matter presents with a lengthy procedural history and comes before the Board of Veterans' Appeals (Board) originally on appeal from September 1995 and November 1999 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO). 

In an August 2002 decision, the Board granted the Veteran's claim of entitlement to an extension beyond September 30, 1989, for a temporary total (100 percent) rating under the provisions of 38 C.F.R. § 4.30 , extending that period to December 31, 1989.  In that same decision, the Board also denied an evaluation in excess of 20 percent for a right ankle disability.  The Board deferred a decision as to a third appealed claim for an increased evaluation for PTSD, pending additional evidentiary development.  The Veteran then appealed the Board's August 1, 2002, decision to the U.S. Court of Appeals for Veterans Claims (Court). 

In March 2003, the VA General Counsel  and the Veteran's then attorney filed a Joint Motion to vacate the Board's decision to the extent that it denied entitlement to a temporary total rating under the provisions of 38 C.F.R. § 4.30  beyond December 31, 1989, as well as denying an evaluation in excess of 20 percent for the veteran's right ankle disability.  Principally, the parties agreed to remand this matter to the Board for further procedural consideration under the Veterans Claims Assistance Act of 2000 (VCAA).  Later, in March 2003, the Court issued an order granting the Joint Motion, vacating that part of the Board's August 2002 decision which denied a temporary total rating under the provisions of 38 C.F.R. § 4.30 beyond December 31, 1989, for convalescence following 1989 surgery and denied an evaluation in excess of 20 percent for the right ankle disability, and remanding the case to the Board. 

The Board notes that, at the time the March 2003 Joint Motion was filed, the Veteran was represented by Mr. R. Edward Bates, Esq.  Subsequently, in July 2003, VA revoked Mr. Bates' authority to represent VA claimants.  The Veteran was informed of this action in correspondence from the Board dated in September 2003, at which time he was notified that Mr. Bates could no longer be recognized as his representative, and was advised of his options regarding representation.  Since that time, the Veteran has not elected to appoint a new representative. 

In December 2003, the Board remanded, in pertinent part, the increased rating claim for an ankle disability for due process concerns as explained in the March 2003 Joint Motion.  The Board, in its October 2005 decision, again denied the Veteran's claim for an evaluation in excess of 20 percent for a right ankle disorder.  However, in approving the August 2006 Joint Motion, the Court also vacated that portion of the Board's October 2005 decision, and required remand of the right ankle disorder claim for additional development, to include a contemporaneous VA examination. 
    
In May 2007, the Board remanded the increased rating claim for a right ankle disability for further evidentiary development, to include a medical examination pursuant to the Joint Motion.  

In May 2008, the Court approved a Joint Motion to remand the May 2007 decision of the Board for failure to remand the issue of entitlement to an earlier effective date for a TDIU to the RO for adjudication and issuance of a Statement of the Case (SOC).  The Joint Motion specifically noted that it did not intend to disturb that portion of the Board's decision which denied entitlement to an increased disability rating for PTSD and remanded the issue of entitlement to an increased disability rating for the right ankle disorder.  

In July 2009, the Board remanded the case for further development and issuance of a SOC on the issue involving an earlier effective date for a TDIU.  The issue involving entitlement to an increased rating for a right ankle disability remained in remand status at that time.  The case now returns to the Board.

However, for reasons explained below, this appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran when further action is required.


REMAND

Although the Board regrets the additional delay in this matter, the Board finds that another remand is necessary.

Pursuant to the May 2008 Joint Motion, the Board remanded this case in July 2009 with instructions that the RO:  (1) ensure compliance with all notice and assistance requirements set forth in the VCAA and its implementing regulations; (2) prepare and furnish to the Veteran and his representative a SOC, and afford him the opportunity to file a substantive appeal with regard to the issue of entitlement to an earlier effective date for the grant of a TDIU; and (3) if, and only if, a timely substantive appeal was filed to perfect an appeal, the case should be returned to the Board.  

Review of the record, however, suggests that the RO may have misconstrued the Board's remand directives.  See, e.g., the deferred rating decision dated November 13, 2009.  Regardless, the Board notes that the RO sent a Supplemental SOC for the issue of entitlement to an earlier effective date for the grant of a TDIU in March 2011, which sufficiently complies with the Board's remand order to provide the Veteran with a SOC.  Further, while the RO did not advise the Veteran to file a timely substantive appeal in order to perfect his appeal to the Board, the Board notes that the Veteran submitted a letter and response to the SSOC later that month.  His letter together with his SSOC notice response may be construed as a substantive appeal.  38 C.F.R. § 20.202.  Therefore, the Board now has jurisdiction over the issue.  38 C.F.R. §§§ 20.101, 20.200.    

Nonetheless, the Board notes that there was no adequate VCAA notice letter provided to the Veteran regarding the issue of an earlier effective date for the grant of a TDIU.  The September 2011 letter sent to the Veteran did not apprise the Veteran of the information and evidence necessary to substantiate his claims, explain which information and evidence that he was to provide, and explain which information and evidence that VA will attempt to obtain on his behalf.  Such notice letter was requested in the July 2009 Board remand order.  Further, the Veteran indicated in his March 2011 letter that VA should consider a statement from his doctor in its evaluation of his claim for an earlier effective date.  However, it is unclear whether the Veteran has identified new evidence that needs to be submitted or obtained or whether his statement refers to evidence already received.  He specifically indicated on his SSOC notice response form that he had additional information or evidence to submit.   

Where the RO does not comply with a remand by the Board, the Board errs as a matter of law when it fails to ensure compliance; thus, we must again remand this matter.  See Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the increased rating claim for a right ankle disability, the Board notes that in our consideration of the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991), we find conflicting medical evidence of record regarding whether the Veteran has right foot drop associated with his right ankle disability that would warrant the assignment of a separate rating for neurological impairment.  It is notable that the Veteran is not currently shown to be in receipt of any disability rating that contemplates any neurologic symptomatology involving his right ankle disability that would preclude the award of a separate disability rating for right foot drop.  See Esteban v. Brown, 6 Vet. App. 259 (1995).

In this regard, the Board observes that the Veteran was shown to be diagnosed with right drop foot, corrected with ankle brace, at the February 1995 VA medical examination.  Also, the December 2001 joints examiner included an impression of post-surgical foot drop.  However, the April 2009 VA medical examiner more recently noted that there was no examination evidence of drop foot at rest or with active motion at that time.  

In light of the foregoing, the Board finds that a remand for an appropriate medical examination is necessary to clarify whether the Veteran in fact has right foot drop associated with his right ankle disability and, if so, to assess the nature and severity of any right foot drop associated with the Veteran's right ankle disability in order to determine whether a separate rating for impairment of the external popliteal nerve (i.e., common peroneal nerve) is warranted.      

Accordingly, the case is REMANDED for the following actions:

1.  Send a VCAA notice letter to the Veteran that apprises him of the information and evidence necessary to substantiate his claim for an earlier effective date, explains which information and evidence that he is to provide, and explains which information and evidence that VA will attempt to obtain on his behalf.  Also, ask the Veteran to provide additional information regarding the doctor's statement he referenced in his March 2011, such as the name of the doctor, the location of the facility where he or she treated the Veteran, and whether the Veteran has already submitted a statement from the doctor or whether he is identifying new evidence that needs to be obtained or submitted.  

2.  After any indicated development has been accomplished pursuant to the action above, schedule the Veteran for an appropriate medical examination to determine whether the Veteran has right foot drop associated with his service-connected right ankle disability and, if so, to determine the current nature and severity of the disability.  The claims file, to include a copy of this Remand, must be made available to and reviewed by the examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiner's opinion should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of as it relates to the severity of the disability.

a.  Based on review of the claims folder and evaluation of the Veteran, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has demonstrated right foot drop related to his service-connected right ankle disability since 1990; or whether the presence of right foot drop during the period is unlikely (i.e., less than a 50-50 probability.)   

b.  If the examiner finds that the Veteran likely does have right foot drop associated with his right ankle disability, he or she is asked to describe any and all related symptomatology the Veteran has manifested from 1990 forward, which is attributable to the Veteran's right foot drop associated with his service-connected right ankle disability.   

c.  The examiner is specifically asked to comment on whether the Veteran has demonstrated the following: (1) foot drop and slight droop of first phalanges of all toes; (2) inability to dorsiflex the foot; (3) extension (dorsal flexion) of the proximal phalanges of toes lost; (4) abduction of foot lost, adduction weakened; (5) anesthesia covering the entire dorsum of the foot and toes.  The examiner is also asked to comment on whether the Veteran has lost use of his right foot.  

d.  The examiner is also asked to comment on whether any impairment of the popliteal nerve (common peroneal nerve) demonstrated by the Veteran is best described as "incomplete mild", " incomplete moderate", "incomplete severe", or  "complete" based on evaluation of the Veteran and review of the claims folder for the period at issue.  If the Veteran has demonstrated different levels of severity at different points in time or at different periods, the examiner is asked to so specify.   

e.  In providing any opinion, the examiner must consider any statements the Veteran submits (or has submitted) on his own behalf, regarding symptoms he experiences, and consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings.

f.  The examiner must provide a comprehensive report including complete rationale for all conclusions reached.

g.  Note: It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the examiner should clearly and specifically so specify in the report, and explain why this is so.  Because the Board is under judicial directive generally not to accept inconclusive opinions, a clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3.  Thereafter, readjudicate the issues of entitlement to an increased disability rating for the Veteran's service-connected right ankle disability and entitlement to an earlier effective date for a TDIU, to include consideration as to whether special monthly compensation for loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is warranted.  If any benefit sought on appeal remains denied, provide the Veteran with a Supplemental Statement of the Case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, return the case to the Board for further appellate consideration, if in order. 

The purpose of this remand is to obtain additional development and ensure due process.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

